Citation Nr: 1410910	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-04 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).   In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

At the October 2013 hearing, the Veteran testified that his hearing loss prevents him from hearing his wife, daughter and neighbor.  He testified that he is unable to hear anyone/anything behind him, and that with hearing aids, he cannot determine whether a sound is coming from his right or left.  He expressed safety concerns (e.g., not being able to hear cars while crossing a street) resulting from his hearing loss.  He has testified (and his daughter provided a written statement to the effect) that his hearing acuity continues to decline.  In light of the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report of occupational and daily activity functioning is consistent with audiometry findings.  

The examiner must explain the rationale for all opinions.

2. After the development sought above is completed, the RO should review the record and readjudicate the claim for increase, to include a finding as to whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is indicated (if so, the referral should be made).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

